Citation Nr: 0524984	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for lumbar disc 
disease, with postoperative residuals.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a depressive 
reaction and inadequate personality.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinea pedis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In his May 2003 Substantive Appeal, the veteran requested a 
hearing before a member of the Board at its office in 
Washington, DC.  He was scheduled for such a hearing in 
September 2005.  In the same month, however, he informed VA 
that he instead sought a video conference hearing at the Waco 
VARO because he could not afford to travel to Washington, DC.  
Accordingly, he should be afforded such a hearing.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 2002) ("claimant has right to a 
hearing before [issuance] of BVA decision"); 38 C.F.R. 
§§ 3.103(a) and (c)(1), 19.9, 19.25, 20.503, 20.704 (2004)).  

Therefore, in order to fully and fairly adjudicate the 
veteran's appeal, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
Board videoconference hearing in 
connection with his appeal. as soon as 
such a hearing is practically possible.

Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion as to the ultimate outcome warranted in this case.  
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


